Case 4:18-cv-00644 Document 64-6 Filed on 11/18/19 in TXSD Page 1 of 3




                         EXHIBIT V

     Executive Order No. 1-20 Revised:
   Racial, Ethnic, Gender and Other Slurs,
               March 25, 2010,
             HOU00007329-7330
Case 4:18-cv-00644 Document 64-6 Filed on 11/18/19 in TXSD Page 2 of 3




                                                                         HOU00007329
Case 4:18-cv-00644 Document 64-6 Filed on 11/18/19 in TXSD Page 3 of 3




                                                                         HOU00007330
